JOHN W. HUBER, United States Attorney (#7226)      FILED IN UN~ED STATES DISTRICT
VERNON G. STEJSKAL, Assistant United States Attorney          cf~JJfI,
                                                               /STRICT OF UTAH
Attorneys for the United States of America                  APR l 0 2019
111 South Main Street, Suite 1800                    D. MARK JO
Salt Lake City, Utah 84111                         BY ·           NES, CLERK
Telephone: (801) 524-5682                                   DEPUTY CLERK



                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

 UNITED STATES OF AMERICA,                     Case No. 2:15CR00229 DB

         Plaintiff,                            STATEMENT BY DEFENDANT IN
                                               ADVANCE OF PLEA OF GUILTY
         vs.                                   AND PLEA AGREEMENT

  MICHAEL SULIMAN HAIG                         Judge Dee Benson
  BABIKYAN,

         Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and rights, and that I have had the assistance of counsel irt reviewing,
explaining, and entering into this agreement:

       1.     As part of this agreement with the United States, I intend to plead guilty to
Counts 1 of the Indictment. My attorney has explained the nature of the charge against
me, and I have had an opportunity to discuss the nature of the charge with my attorney. I
understand the charge and what the government is required to prove in order to convict
me. The elements of Count 1, Conspiracy to Distribute XLR-11 ("Spice") are:

               1. Between January 31, 2014 and April 29, 2015, in the District of Utah and
       elsewhere;

               2. Two or more persons agreed to violate the federal drug laws;

               3. The defendant knew the essential object of the conspiracy;

              4. The defendant knowingly and voluntarily involved himself in the
       conspiracy; and
               5. There was an interdependence among the members of the conspiracy;
      that is, the members, in some way or manner, intended to act together for their
      shared mutual benefit within the scope of the conspiracy.



        2.    I lmow that the maximum possible penalty provided by law for Count 1 of
the Indictment, a violation of21 U.S.C. § 841(a)(l) and§ 846, is a term of imprisonment
ofup to twenty (20) years, a fine of $1,000,000.00, a term of supervised release of not
less than 3 years, and any applicable forfeiture. I understand that if I violate a term or
condition of supervised release, I can be returned to prison for the length of time provided
in 18 U.S.C. § 3583(e)(3)

          a. Additionally, I lmow the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.
Furthermore, restitution to the victim or victims of my offense may be ordered pursuant
to 18 U.S.C. § 3663.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I lmow that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also lmow that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.
However, because of my plea of guilty is being entered pursuant to Rule 11 (c)(1 )(C), as
explained below, I lmow that I will be able to withdraw my plea if the Court does not
accept the terms of this agreement.

       4.     I lmow that I can be represented by an attorney at every stage of the
proceeding, and I lmow that if I cannot afford an attorney, one will be appointed to
represent me.

      5.     I lmow that I have a right to plead "Not Guilty" or maintain my earlier plea
of "Not Guilty" and can have a trial on the charges against me.

       6.      I lmow that I have a right to a trial by jury, and I lmow that if I stand trial
by ajury:

            a. I have a right to the assistance of counsel at every stage of the proceeding.

            b. I have a right to see and observe the witnesses who testify against me.

                                                2
              c. My attorney can cross-examine all witnesses who testify against me.

       . d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. IfI cannot afford to pay for the
appearance of a witness and mileage fees, the government will pay them.

              e. I cannot_ be forced to incriminate myself, and I do not have to testify at any
trial.

         f. IfI do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The government must prove each and every element of the offense charged
against me beyond a reasonable doubt.

              h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the government would pay the costs of the appeal, including the services of appointed
counsel.

         7.      IfI plead guilty, I will not have a trial of any kind.

        8.     I know that 18 U.S.C. § 3742(a) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence,
and in consideration of the concessions and/or commitments made by the United States in
this plea agreement, I knowingly, voluntarily and expressly waive my right to appeal as
set forth in paragraph 12 below.

      9.      I know that 18 U.S.C. § 3742(b) sets forth the circumstances under which
the United States may appeal my sentence.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perJury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

         Between January 31, 2015 and April 29, 2015, in the District of Utah, I conspired
         with Issa Babikyan, Fahad Khalil, and others to possess and distribute a controlled
         substance XLR-11, commonly known as "spice". Specifically, we, along with
         others, agreed to manufacture, transport, and sell spice for cash profit. I knew that
         the object of the conspiracy was to profit from spice sales, and I knowingly and

                                                  3
      voluntarily involved myself in the conspiracy. There was an interdependence
      among us, in that we each played an important role in all ofus achieving a profit
      from this drug trafficking enterprise. I assisted Issa Babikyan in loading and
      arranging for the transport of large amounts of spice to Utah. I acknowledge that
      several of those loads were seized by law enforcement.

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:

          a. Guilty Plea. I will plead guilty to Count 1 of the Indictment.

           b. Stipulated Sentence. Pursuant to Rule 1 l(c)(l)(C) of the Federal Rules of
Criminal Procedure, the sentence imposed by the Court will be time served, and I further
agree that time is a reasonable sentence. I also agree to immediate and permanent
removal from the United States.

              (1)    I understand that this agreement, including my plea, the agreed upon
sentence, and all other terms referenced herein, are subject to the approval of, and
acceptance by the Court. I further understand that the Court will likely order the
preparation of a Presentence Report to assist in the determination of whether this plea and
the agreement are appropriate, and I agree to fully cooperate in the preparation of the
Presentence Report.

              (2)     If, after receiving all relevant information, the Court rejects the plea ·
agreement and determines that a sentence different from the agreed upon sentence of time
served and immediate removal from the United States will be imposed, I will have the
right to withdraw the plea of guilty and the terms of this agreement will become null and
void. Likewise, if the Court rejects the plea agreement and determines that the sentence
should be less than time served, I understand that the Uriited States will have the right to
move to vacate this agreement, and all terms of this agreement will become null and void.

           c. Supervised Release. The Defendant understands and agrees that the Court
is required by statute to impose a term of supervised release of not less than 3 years, but
may impose more than 3 years. A condition of that supervised release will be that I not
unlawfully return to the United States.

           d. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against
me, will not be pleaded to by me, or both. I understand and agree that the Court may take
these facts into consideration in sentencing.

           e. Stipulation to Judicial Order of Removal. The defendant agrees to the
entry of a stipulated judicial order of removal pursuant to Title 8, United States Code,
Sections 1228(c)(5) and 1182. Specifically, the defendant admits that he is a native and

                                               4
citizen of Jordan and that he is removable from the United States pursuant to Section 23 7
of the Immigration and Nationality Act of 1952 ("INA"), as amended, Title 8 U.S:C. §
1227(a)(l)(B), in that after admission as a nonimmigrant under Section 101(a)(15) of the
Act, he remained in the United States for a time longer than permitted, in violation of this
Act or any other law of the United States.
                    1. Voluntary Wavier of Rights. After consultation with counsel and
understanding the legal consequences of doing so, the defendant knowingly and
voluntarily waives the right to the notice and hearing provided for in Title 8, United
States Code, Section 1228(c)(2) and further waives any and all rights to appeal, reopen,
reconsider, or otherwise challenge this stipulated removal order. The defendant
understands and knowingly waives hisright to a hearing before an immigration judge or
any other authority under the Immigration and Nationality Act ("INA"), on the question
of the defendant's removability from the United States. The defendant further
understands the rights the defendant would possess in a contested administrative
proceeding and waives these rights, including the defendant's right to examine the
evidence against him, to present evidence on his behalf, and to cross-examine the
witnesses presented by the United States.
                 2.    The defendant agrees to waive his rights to any and all forms of
relief.or protection from removal, deportation, or exclusion under the INA, as amended,
·and related federal regulations. These rights include, but are not limited to, the ability to
apply for the following fonns of relief or protection from removal: asylum; withholding
of removal under Title 8, United States Code, Section 123 l(b )(3); any protection from
removal pursuant to Article 3 of the United Nations Convention Against Torture,
including withholding or deferral of removal under 8 C.F.R. § 208; cancellation of
removal; adjustment of status; registry; de nova review of a denial or revocation of
temporary protected status (current or future); waivers under Title 8, United States Co.de,
 Sections 1 l 82(h) or l l 82(i); visa petitions; consular processing; voluntary departure or
 any other possible relief or protection from removal available under the Constitution,
 laws or treaty obligations of the United States. As part of this agreement, the defendant
 specifically acknowledges and states that the defendant has not been persecuted in, and
has no present fear of persecution in Jordan on account of his race, religion, nationality,
membership in a particular social group, or political opinion. Similarly, the defendant
 further acknowledges and states that the defendant has not been tortured in, and has no
present fear of forture in Jordan
                    3. The defendant hereby requests that an order be issued by this Court
 for his removal to Jordan. The defendant agrees to accept a written order of removal as a
 final disposition of these proceedings and waives any and all rights to challenge any
 provision of this agreement in any United States or foreign court or tribunal.
                    4. The defendant hereby agrees to make the judicial order of removal a
 public document, waiving his privacy rights, including his privacy rights under 8 C.F .R. §
 208.6. At the request ofthe U.S. Attorney's Office, U.S. Immigration and Customs
 Enforcement, ("ICE") Homeland Security Investigations, concurs with the United States'
 request for a judicial order of removal. As a result of the above-referenced order, upori

                                              5
the completion of the defendant's criminal proceedings, including any sentence of
incarceration, the defendant shall be removed to Jordan.
                   5. Assistance in the Execution of Removal. The defendant agrees to
assist ICE in the execution of his removal. Specifically, the defendant agrees to assist
ICE in the procurement of any travel or other documents necessary for the defendant's
removal; to meet with and to cooperate with representatives of the country or countries to
which the defendant's removal is directed; and, to execute those forms, applications, or
waivers needed to execute or expedite the defendant's removal. The defendant further
understands that his failure or refusal to assist ICE in the execution of his removal shall
breach this plea agreement and may subject the defendant to criminal penalties under
Title 8; United States Code, Section 1253.
                     6.       Re-entry and Penalties. The defendant concedes that the
entry of this judicial order of removal renders him permanently inadmissible to the
United States. He agrees that he will not enter, attempt to enter, or transit through the
United States without first seeking and obtaining permission to do so from the Secretary
of the Department of Homeland Security or other designated representative of the U.S.
government.
                   7. The Court's failure, for any reason, to enter the judicial order of
removal, shall make this plea agreement, and the promises contained herein, null and
void.

          f. Appeal Waiver.

                (a) Fully understanding my limited right to appeal my sentence, as
explained above in paragraph 8, and in consideration of the concessions and/or
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me, except that I do
not waive the right to appeal as set forth in 18 U.S.C. § 3742(c)(l), which states that I
may not file a notice of appeal unless the sentence imposed is greater than the sentence
set forth in this agreement.

               (b) I also knowingly, voluntarily, and expressly waive my right to challenge
my sentence, unless the sentence imposed is greater than the sentence set forth in this
agreement, in any collateral review motion, writ or other procedure, including but not
limited to a motion brought under 28 U.S.C. § 2255, except on the issue of ineffective
assistance of counsel.

              (c) I understand that this waiver of my appeal and collateral review rights
concerning my sentence shall not affect the government's right to appeal my sentence
pursuant to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

              (d) I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court's sentencing authority, including, but notlimited to: (1) sentencing determinations;

                                             6
(2) the imposition of imprisonment, fines, supervised release, probation, and any specific
terms and conditions thereof; and (3) any orders of restitution.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights my rights about these proceedings and the plea.

                                 *     *       *    *


       I make the following representations to the Court:

       1.     I am _ _ years of age. My education consists of _ _ _ _ _ _ _ __
 I can read and understand some English, and have been assisted by an interpreter to the
 extent necessary to understand the contents of this document and all court proceedings.

      2.     This Statement in Advance contains all terms of the agreements between
 me and the government; ifthere are exceptions, the Court will be specifically advised,
 on the record, at the time of my guilty plea of the additional terms. I understand the
 government and I cannot have terms of this plea agreements that are not disclosed to the
 Court.

      3.     No one has made threats, promises, or representations to me that have
 caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the government has promised me that I would
 receive probation or any other form of leniency because of my plea.

       5.    I have discussed this case and this plea with my lawyer as much as I wish,
 and I have no additional questions.

       6.     I am satisfied with my lawyer.

       7.     My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and
 circumstances of the case and the consequences of the plea. I was not under the
 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.     I have no mental reservations concerning the plea.



                                               7
       9.     I understand and agree to all of the above. I know that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the state1 ents are correct.

      DATED this r!___ day of April, 2019.




                                          Defendant



       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his rights to him, and that I have assisted him in completing this written
agreement. I believe that he is knowingly and voluntarily entering the plea with full
knowledge of his legal rights and that there is a factual basis for the plea.

       DATED this    /i   day of April, 2019.




      I represent that all terms of the plea agreement between the defendant and the
government have been, or will be at the plea hearing, disclosed to the Court, and there are
no undisclosed agreements between the defendant and the United States.

       DATED this _!_Q_+"'
                        day of April, 2019.

                                                    JOHN W. HUBER


                                                    ~AtP
                                                    VERNON G. STEJSKAL
                                                    Assistant United States Attorney




                                                8
